Exhibit 10.3

Openwave Systems Inc.

Fiscal Year (FY) 2012

Amended and Restated

Executive Corporate Incentive Plan (CIP)

 

 

Table of Contents

 

1.

    Plan Objective   

2.

    Plan Funding   

3.

    Performance Periods   

4.

    Incentive Compensation Payout Calculation   

5.

    Calculation Example   

6.

    Plan Administration      6.1   Eligibility      6.2   Eligible Earnings     
6.3   Transfers between CIP and other Company incentive compensation plans     
6.4   Terminations      6.5   Payout Timing      6.6   Deductions      6.7  
Reservation of Right to Amend the CIP      6.8   Employment at Openwave     
6.10   Key Contacts   

7

    FAQs   



--------------------------------------------------------------------------------

Plan Objective

The primary objective of Openwave’s Amended and Restated Executive Corporate
Incentive Plan (CIP) is to incent its Executives to lead the Company to greater
profitability and success. Openwave is committed to sharing its success directly
with the Executives who make it possible, and the CIP will reward Executives
when the Company achieves certain financial objectives. Openwave believes its
financial targets are most likely to be achieved when all of its Executives work
together to lead and manage the organization, and that such teamwork will be a
natural result of the CIP.

Plan Funding

The CIP is an incentive plan, which will be funded only if the Company achieves
certain financial and profitability objectives. These objectives are set out
below in Section 4, and they are based upon the combined performance of all
functional units within the Company

 

3. Performance Periods

The Performance Periods under the FY2012 CIP are:

 

  •  

First half FY2012: July 1, 2011 through December 31, 2011

 

  •  

Second half FY2012: January 1, 2012 through June 30 2012

4. Incentive Compensation Payout Calculation

 

Actual Eligible Base Pay Earnings (for the Performance Period)      X      
Target Incentive %      X       Company Performance Modifier      =       Payout

Where:

 

  •  

Actual Eligible Base Pay Earnings refer to the actual gross base pay earnings
for each Participant during the Performance Period.

 

  •  

Target Incentive % - Each Participant is assigned a Target Incentive percentage,
and his/her target incentive pay equals his/her Actual Eligible Base Pay
Earnings x his/her Target Incentive %.

 

  •  

Company Performance Modifier

The Company’s performance against its financial objectives is reflected in the
Company Performance Modifier, which is measured by by performance in the
Performance Period against the Company’s Operating Profit and Bookings targets
as approved by the Board of Directors in connection with its approval of the
Company’s Fiscal 2012 Operating Plan. Notwithstanding the foregoing, the
Company’s Operating Profit and Bookings targets shall be properly adjusted by
the Compensation Committee upon the completion of a merger or an acquisition to
adequately reflect the impact of such merger or acquisition on the Company’s
Operating Profit and Bookings targets, as well as its impact on the application
of the Company Performance Modifier. The maximum Company Performance Modifier is
150%. The Company Performance Modifier is determined as follows:

 

Average of YTD Bookings Achievement % and YTD Operating Profit* Achievement %

     <80 %      80 %      90 %      100 %      110 %      125 % 

Company Performance Modifier

     0 %      50 %      75 %      100 %      120 %      150 % 

 

* Bookings Achievement for each Performance Period is determined based on “net”
Bookings period to date, which is the total Bookings amount entered into Cognos
during the applicable Performance Period, less the amount of any transactions
that are debooked by Finance during the applicable Performance Period (whether
such transactions occurred prior to or during that Performance Period)

** Operating Profit for each Performance Period is determined on a non-GAAP
basis before CIP payout

Note:

 

  (i) The Company Performance Modifier will not exceed 100% unless Openwave is
profitable at non GAAP net income level for the Performance Period (with the
accelerated CIP payouts included).



--------------------------------------------------------------------------------

  (ii) For Company performance falling within the ranges contained in the
achievement table above, the Company Performance Modifier will be determined as
follows:

80%-100% achievement—the Company Performance Modifier will increase 2.5 percent
for each additional percentage point of achievement (for example, if achievement
is 92%, the Company Performance Modifier will be 80%); and

101%-125% achievement = the Company Performance Modifier will increase 2.0
percent for each additional percentage point of achievement (for example, if
achievement is 108%, the Company Performance Modifier will be 116%).

5. Calculation Example

 

Participant

  Actual Eligible
Base Pay
Earnings for the
Performance
Period (H1)     Job/Level   Target
Incentive
%     Target
Incentive
Amount     Company
Performance
Modifier     Actual Half
Year
Payout to
Participant   Executive   $ 137,500      Senior Vice
President     50 %    $ 68,750        105 %    $ 72,187.50   

6. Plan Administration

6.1 Eligibility

An employee will not be eligible to be a participant in the CIP (“Participant”)
unless all of the following apply:

 

  •  

He/she is not a Participant under any other Openwave incentive compensation
plan;

 

  •  

He/she is employed at a Senior Vice President or higher level, or equivalent
level;

 

  •  

He/she was hired by the Company on or before the last BUSINESS day of the second
month of the applicable Performance Period;

 

  •  

He/she is actively employed by the Company at the end of the applicable
Performance Period (employed on the last BUSINESS day of the Performance
Period);

 

  •  

He/she is not on a Performance Improvement Plan at any time during the
Performance Period; and

 

  •  

He/she has executed the Company’s updated CONFIDENTIAL INFORMATION AND INVENTION
ASSIGNMENT AGREEMENT on or prior to the last BUSINESS day of the Performance
Period.

6.2 Eligible Earnings

Each Participant’s CIP payout opportunity is a percentage of the Participant’s
Actual Eligible Base Pay Earnings while employed in a CIP-eligible position
during the Performance Period.

6.3 Transfers between CIP and other Company incentive compensation plans

Employees whose job change results in a change of plan eligibility (e.g.
employee moving to/from the CIP to another Company incentive/sales compensation
plan or vice versa) will be eligible for a CIP payout based on their Actual
Eligible Base Pay Earnings during the portion of the Performance Period that
they worked in a CIP eligible job.

6.4 Terminations

Participants will not be eligible for a CIP payout if their employment is
terminated for any reason (including but not limited to, voluntary
resignation, reduction in force, or termination for performance or other
reasons) before the last BUSINESS day of the applicable Performance Period (e.g.
before December 31, 2010, June 30, 2011; if the last BUSINESS day of a
Performance Period is a Company recognized holiday, then the day before.)

Exception: If a Participant is terminated during a Performance Period and is
thereafter rehired during the same Performance Period, the Participant will be
credited with prior service and will be eligible for a CIP payout based on
his/her Actual Eligible Base Pay Earnings during the Performance Period.

6.5 Payout Timing

CIP payouts typically occur no later than 2 months after the end of the
applicable Performance Period.

In the event that a Participant dies during a Performance Period or prior to the
CIP payout date, the Participant’s beneficiary or estate will be entitled to the
payout, if any, that would have been made to the Participant.



--------------------------------------------------------------------------------

6.6 Deductions

Local, state and federal tax and other withholding will apply to all CIP payouts
at the supplemental tax rate, as well as any other individual employee elections
for deductions.

6.7 Reservation of Right to Amend the CIP

Openwave reserves the right to modify, amend, and/or terminate the CIP at any
time and for any reason. No amendment, modification, or termination of the CIP
shall be effective without written confirmation by the Company’s CEO or his/her
designee. Any oral amendment, modification, or termination of the CIP shall not
be effective or binding on the Company, and cannot/should not be relied upon by
any Participant.

6.8 Employment at Openwave

Nothing in this CIP creates or is intended to create a promise or representation
of continued employment or an expectation that any amount of compensation
referred to in the CIP will be earned by or due to Participants. All employment
with the Company is “at will” and may be terminated by a Participant or the
Company at any time, with or without cause or notice.

6.9 Conflict With Local Law

To the extent that any provision of the CIP conflicts with local law in any
jurisdiction outside the United States, the CIP will be interpreted and applied
in a manner that complies with local law for the Participants in such
jurisdiction(s).

6.10 Key Contacts

If you have any questions regarding this plan, please contact your manager or HR
Business Partner.



--------------------------------------------------------------------------------

7 FAQs

 

Q: My eligible earnings are less then my half yearly salary? Why?

 

A: There may be several reasons for that. The following events will affect your
Actual Eligible Base Pay Earnings:

 

  •  

Unpaid Leave of Absence

 

  •  

Hire date after the beginning of the Performance Period

 

  •  

Transfer into a non-CIP eligible position (from or to a position covered by the
Sales Incentive or other variable pay plans)

If you believe that your Actual Eligible Base Pay Earnings are incorrectly
calculated, please login and check your payroll via Payroll Workcenter (US
employees only - http://workcenter.probusiness.com/) and/or check with your
payroll contacts in your respective country. The following earnings codes are
included in the Actual Eligible Base Pay Earnings calculation: Salary, Regular,
Hourly, Unpaid (usually a negative number that will reduce your earnings),
Retro, Vacation, Holiday and Floating Holiday. Please contact your HR Business
Partner if any corrections need to be made.

 

Q: Does an Executive’s personal performance affect the size of the incentive
payout?

 

A: Our financial targets can be achieved when all Executives lead and manage the
organization and work together as a team. Individual performance evaluations
will not change or affect the CIP payout, which is solely a function of the
Company performance factors described above.

 

Q: When will CIP payouts occur?

 

A: If earned under the terms of the CIP, payouts will typically occur within two
months following the end of the Performance Period.

 

Q: What happens if an employee changes jobs within the Company during the CIP
Performance Period?

 

A: If the job change is into a non-CIP position, the Participant’s CIP payout
will be based on his/her Actual Eligible Base Pay Earnings during the portion of
the Performance Period that he/she was in a CIP eligible position. If the job
change results in a job framework level change, the applicable Target Incentive
% will be based on the job framework level at the end of the Performance Period.

 

Q: What exactly does non-GAAP mean?

 

A: Openwave publicly reports its financial information in accordance with US
Generally Accepted Accounting Principles (GAAP). To facilitate easier comparison
of the company’s operating performance, Openwave also presents financial
information that may be considered “non-GAAP financial measures”. The items that
are classified as “non-GAAP financial measures” are non-operating in nature or
non-recurring one-offs.

 

Q: Why are the “accelerators” for achievement over 100% only applied when
Openwave is profitable at non-GAAP net income levels?

 

A: The reason we need to use the non-GAAP measures is to ensure that the Company
is profitable before we pay out on the multipliers (i.e., we take out
non-operating in nature or non-recurring one-offs).